Citation Nr: 1048515	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  06-37 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from March 1975 to March 1995, 
including service in the Southwest Asia Theater of Operations 
during the Persian Gulf War.  His commendations and awards 
include a Southwest Asia Service Medal with two devices and a 
Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a October 2005 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the Veteran's claim for groin 
rash on the grounds of no new and material evidence.

In a decision dated in June 2009, the Board reopened the 
Veteran's previously claim of service connection and remanded the 
issue for additional development.  It is now returned to the 
Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that he has a skin disorder, manifested by a 
groin itch and rash which began during his period of active 
service in 1994.  Following service, VA outpatient treatment 
records dating from early 1997 reflect intermittent treatment for 
symptoms associated with persistent groin itch.  Assessments have 
variously included scrotal/groin pruritis, inguinal pruritis, 
tinea cruris, mechanical intertrigo, and perineal intertrigo.

A January 2001 VA foot examination report had included an 
examination of the Veteran's genitals, which resulted in a 
diagnosis of itching genitals.  The examiner, however, did not 
provide an opinion as to whether the Veteran had a skin disorder 
manifested by a groin itch or rash, and if so, whether it was 
etiologically related to service.  As a result, the case was 
remanded for an additional examination so that such an opinion 
could be rendered.

A VA skin disease examination was conducted in November 2009.   
Following examination of the Veteran, the examiner concluded that 
as there was no skin lesion or rash exhibited on examination, an 
opinion as to etiology could not be rendered without resorting to 
mere speculation.

In December 2010 written argument, the Veteran's representative 
challenges the adequacy of the November 2009 VA examination and 
requests that the Board remand this claim for further 
development.  In light of the Veteran's contentions, the state of 
the record, and the post-service medical evidence of symptoms 
associated with a skin disorder dating from 1997 to 2009, and 
given the apparent intermittent nature of such symptoms, the 
Board finds that the Veteran should be afforded an additional VA 
skin disorders examination to be conducted during a period in 
which the asserted skin disorder is symptomatic.  Skin disorders 
may be by their very nature subject to remission and recurrence.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Thus, the 
Board finds that an opinion as to the etiology of the Veteran's 
asserted skin disorder should be obtained during an active period 
of the disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for an 
appropriate VA examination, to be performed 
by a dermatologist, if available, to 
ascertain the etiology of his asserted skin 
disorder manifested by groin itch and rash.  
To the extent possible, the examination 
should be conducted during an active 
stage of the Veteran's asserted skin 
disorder.  The entire claims file, to 
include a copy of this Remand, must be made 
available to the examiner in conjunction with 
conducting the examination.  The examiner 
shall annotate his report to reflect review 
of the claims file was undertaken.  A 
discussion of the Veteran's documented 
medical history and assertions shall be 
included.  All studies deemed necessary by 
the examiner shall be accomplished, and all 
clinical findings reported in detail.

The examiner is directed to clearly identify 
all skin disorders of the Veteran, to include 
those manifested by a groin itch and rash.  
For each skin disorder found on examination, 
the examiner must state whether the Veteran's 
symptoms are attributable to a known clinical 
diagnosis.  If any skin disorder is 
determined to be attributable to a known 
clinical diagnosis, it should be determined 
whether it is at least as likely as not that 
the disorder was caused by or aggravated by 
service.  In offering this assessment, the 
examiner must acknowledge and discuss the 
Veteran's report regarding the onset and 
chronicity of his skin symptoms.

Alternatively, the examiner must comment as 
to whether it is at least as likely as not 
that any skin disorder found on examination 
can be otherwise related to the Veteran's 
period of active service, and particularly to 
his service in the Southwest Asia Theater of 
Operations.

All findings and conclusions should be 
accompanied by a rationale and set forth in a 
legible report.

2.  Then readjudicate the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate period 
of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  The purposes of this remand are to 
obtain additional information and comply with due process.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  All claims 
that are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

